DECISION UPON FURTHER REVIEW
EARLY, Chief Judge:
This case is before us for the third time pursuant to the order of the Court of Military Appeals, 4 M.J. 91 (C.M.A.1977), which reversed our second decision and dismissed Specifications 1—7 of the Charge and Specifications 2-5 of Additional Charge I. See United States v. Chastain, 54 C.M.R. 765, 2 M.J. 735 (A.F.C.M.R.1976) for the prior history of this case. We are now directed to reassess the sentence based upon approved findings of guilty of selling lysergic acid diethylamide and conspiracy to escape from confinement, in violation of Articles 92 and 81, Uniform Code of Military Justice, 10 U.S.C. §§ 892, 881. The approved sentence extended to a bad conduct discharge, confinement at hard labor for 18 months, forfeiture of $229.00 per month for 18 months and reduction to airman basic.*
Reassessing the sentence on the basis of the approved findings of guilty, we find appropriate only so much as provides for a bad conduct discharge, confinement at hard labor for six months, and forfeiture of $229.00 per month for six months.
The findings of guilty and the sentence, both as modified, are
AFFIRMED.
*750FORAY, Judge, concurs.
HERMAN, Judge, absent.

 The convening authority suspended that portion of the sentence in excess of a bad conduct discharge, confinement at hard labor for 12 months, forfeiture of $229.00 per month for twelve months and reduction to the grade of E-2. The accused was placed on excess leave on 21 May 1976.